DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 2, 5, 9, 10, 15, 16, 17, 18, 19 have been amended.
Claim 14 has been canceled.
Claims 21 is newly added.
Claims 1 – 13, 15 – 21 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Regarding Claim 15, the newly amended claim subject matter “encryption field defined” was not defined/not disclosed explicitly, and was not described in the specification with the written description requirement at the time the application was initially filed. Clarification and appropriate correction are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 8, 21, 9 – 13, 15 – 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breaux et al. (US 20190182749 A1) in view of Cannell et al. (US 10488910 B1), and in further view of Quinn et al. (US 20170237747 A1).
 	 	Regarding Claim 1, Breaux et al. disclose a method (Abstract, “method”, paras. [0005] – [0007]) comprising: 
 	generating, at a server, an event policy for controlling one or more wireless beacon devices in a network (“management server”, “context modeling service”, “,..the contextual data 614 may include correlations between user activity (e.g., application usage, geographic location of a mobile device 102, time of day) and policy data 120 that is applied to the user. The contextual data 614 includes data from mobile devices 102 (e.g., heart rate readings, digital security token usage, GNSS sensor data, camera data, biometric scanner data, third-party application usage, native application usage, network traffic and system logs, movement and location data, and obtainable data on or around the devices within a context domain 112,…”, Fig. 6, paras. [0059] – [0060], [0063] – [0064]”; Fig. 7, para. [0065]); 
 	detecting an event in the network (“,…networked beacon 110 detects a connection request from a mobile device 102. The request may include various information, such as a device identifier associated with the mobile device 102 and device credentials (e.g., a login and password connection, an encryption key, etc.).,..”, Fig. 12, paras. [0086] – [0089]), Breaux et al. disclose implicitly the event relating to one or more of a change of a location or a battery power level of a wireless beacon device of the one or more wireless beacon devices (“,…determine whether the mobile device 102 is connected to a wireless network (e.g., a WIFI network) for a given location. If so determined, the context determination component 504 may recognize some level of context associated with the given location. The context determination component 504 may also register the mobile device 102 as present at the given location,..”, paras.[0052] – [0053]);  However, Breaux et al. do not disclose explicitly the event relating to one or more of a change of a location or a battery power level of a wireless beacon device of the one or more wireless beacon devices. 
 	Cannell et al. in the same and/or in a similar field of endeavor teach the event relating to one or more of a change of a location or a battery power level of a wireless beacon device of the one or more wireless beacon devices (‘,..generate an information message for a location server based on location information from the beacon message and status information based on the battery level for the device,..:, Abstract;    “,..The quality of location data provided by the real time location platform 500, 600 is dependent on the health of the devices deployed to receive sensory/location events,…”, Col. 7, lines 7 – 62; “,…processes a message received from the transmitter/receiver device 200. The message includes location information from a beacon 508, 510, as well as identification information for the device 200 and health information such as device 200 state/mode, battery life/health data, etc. At block 1204, battery information is extracted from the message to determine battery level for the device,…”, Fig. 12, Col. 27, lines 18 – 60; Fig. 13, Col. 28, lines 5 – 53);   	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Breaux et al. to include the features of  the event relating to one or more of a change of a location or a battery power level of a wireless beacon device of the one or more wireless beacon devices  as taught by Cannell et al. in order to have motivation to do so for providing transmitter/receiver location devices, and, more particularly, to healthcare asset tracker apparatus and methods, as suggested by Cannell et al., see Col. 1, lines 6 – 8.
 	Breaux et al. further disclose determining whether the event matches the event policy; when the event matches the event policy (“,..the networked beacon 110 validates the mobile device 102, e.g., based on the credentials provided in the connection request and on whether the mobile device 102 is included on a list of authorized devices (e.g., in the event that the networked beacon 110 is a private beacon),..”, Fig. 12, paras. [0087] – [0089]; Fig. 13, paras. [0090] – [0091]), generating programming information for configuring the one or more wireless beacon devices (“,..the networked beacon 110 validates the mobile device 102, e.g., based on the credentials provided in the connection request and on whether the mobile device 102 is included on a list of authorized devices (e.g., in the event that the networked beacon 110 is a private beacon),..”, Fig. 12, paras. [0087] – [0089]; Fig. 13, paras. [0090] – [0091]); , the programming information indicating one or more functions to be performed by the one or more wireless beacon devices (“,..The processors 902 may be embodied as one or more processors, each processor being a type capable of performing the functions described herein,…”, Fig. 9, paras. [0073] – [0076]); and however, Breaux et al. and Cannell et al. do not explicitly disclose forwarding the programming information via one or more wireless access points to the one or more wireless beacon devices for configuring the one or more wireless beacon devices based on the programming information.
 	Quinn et al. in the same and/or in the similar field of endeavor teach forwarding the programming information via one or more wireless access points to the one or more wireless beacon devices for configuring the one or more wireless beacon devices based on the programming information (“,..the availability of a wireless connection between the devices, or determining whether the two devices are on the same wireless access point (WAP), ..”, paras. [0016], [0024] – [0025], [0118], Fig. 2; “,..Generated events can also include information such as, e.g., information associated with the security posture or reputation of the user and/or a user device, as well as the reputation of other components of the user device or of the system,…”, “,..the system may transmit information related to such update policy information to user devices in response to a pull request, or may push information related to such update policy information to user devices. In any of the scenarios covered herein, the information can be transmitted to the user device via a computer cookie, token, or other means of transmitting digital information between computing devices,…”, paras. [0068] – [0070], [0073] – [0074]). 	At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of Breaux et al. and Cannell et al. to include the features of forwarding the programming information via one or more wireless access points to the one or more wireless beacon devices for configuring the one or more wireless beacon devices based on the programming information as taught by Quinn et al. One of ordinary skill in the art would be motivated to do so for providing methods and systems for data protection that employ dynamic network and other information to control access to digital data assets (as suggested by Quinn et al., see para. [0015]).
 	
 	Regarding Claim 2, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 1, wherein detecting the event includes detecting one or more of: the wireless beacon device entering the network; the wireless beacon device moving from a first zone of the network to a second zone of the network; the wireless beacon device removed from the network; and the battery power level of the wireless beacon device being less than a predetermined threshold (Breaux et al.   :   “,...In configuring a context domain 112, the networked beacons 110 can be classified as a public beacon or a private beacon. A public beacon may generally be accessible by any mobile device 102. A private beacon may be restricted to a subset of users, such as that of an organization,…”, “,…The control application 104 of a given mobile device 102 may, upon entering a given context domain 112, apply the associated policy. A management service (e.g., management service 116) may configure the policies and transmit the policies to mobile devices 102 entering a given context domain 112,…”, “,..for on-premise sites (e.g., a static zone such as a work zone, school zone, home zone, safe zone, etc.),…”, Fig. 1, Fig. 2, paras. [0034] – [0035];
    Cannell et al.  :   “,..The Wi-Fi access point 612 helps relay locating information by presence (e.g., in the facility 502), zone (e.g., in a particular area of the facility 502), location (e.g., actual location), etc. The tag 618 and reader 610 can interact to provide location information in the hospital network 502 to the client location gateway 518a,…”, Fig. 6, Col. 19, lines 15 – 39,       “,…numerous events can be defined, and these events can be sent in response to a specified condition (e.g., device regaining network connectivity, e.g., device “,..    fully charged, device near charge depletion (e.g., below a threshold level, percentage, etc.), etc.) and/or on a time schedule that is configurable as part of the device profile….”, Fig. 7, Col. 21, lines 30 – 67;        Quinn et al.  :  “,..enforce a policy that takes into account location information at one or more levels of granularity,…”, paras. [0016], [0024] – [0025];    “,…location tracker module 171 collects location information and events from one or more of the modules of location tracking server,…”, paras. [0059] – [0060]).

 	Regarding Claim 3, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 1, further comprising: obtaining a first key and a first media access control address of a first wireless beacon device of the one or more wireless beacon devices; obtaining a connection request from a second wireless beacon device of the one or more wireless beacon devices, the second wireless beacon device being in communication with one of the one or more wireless access points, the connection request including a second media access control address of the second wireless beacon device; and 	in response to determining that the second media access control address is same as the first media access control address, using the first key to generate a response for establishing a secured connection with the second wireless beacon device  (Breaux et al.   :  “,…some context domains 112 may enable policies for mobile devices 102 executing the control application 104,…”, “,..the networked beacon 110 may scan for identifiers associated with such devices in the signal transmissions (e.g., a media access control (MAC) address, International Mobile Equipment Identity (IMEI) identifier, or some other uniquely identifiable signature associated with the device, such as a power spectral density, timing, etc.),…”, paras. [0036] – [0037], [0200], [0202] – [0203]; “,..The request may include various information, such as a device identifier associated with the mobile device 102 and device credentials (e.g., a login and password connection, an encryption key, etc.,…”, Fig. 12, paras. [0086] – [0089];       Cannell et al.   :   “,..the reader badge 125 generates example reader messages 130 in response to receiving the beacon messages 110,…”, Col. 8, lines 49 – 67, Col. 9, lines 1 – 5; and 	Quinn et al.  :   “,…secure agent identifies in step 720 one or more criteria that are to be evaluated by a policy (or policies) associated with the protected data asset. Although the specific criteria can vary by implementation, examples of some potential criteria are discussed throughout this disclosure (e.g., UserName, password, device type, DeviceID, UUID, physical location, network, current time, and so forth),…”, Fig. 7, paras. [0111] – [0112], “,..each location event can be indexed by a "DeviceId" or similar value, such as a network address (e.g., a media access control (MAC) layer address). In another embodiment, each location event can be indexed by a different value, such as a combination of a UserName and a DeviceId,…”, paras. [0116] – [0017]).

	Regarding Claim 5, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 1, further comprising:  detecting that the wireless beacon device of the one or more wireless beacon devices is not in conformity with the event policy; and in response to the detecting, generating an alert (Breaux et al.   :  “,..The management service 116 may send notifications such as reminders and alerts to the messaging component 514 based on a current usage context,,…”, paras. [0056], [0125], [0162], [0222];   Cannell et al.  :   “,…provide APIs that allow devices (e.g., the device 200, etc.) installed at a location to communicate status information to the cloud 506 infrastructure to be processed to display reports, analytics, facilitate interaction for repair/update, etc., to drive notifications, alerts, maintenance, etc., for system health and ongoing system operation,…”,  Col. 20, lines 4 – 37;           and Quinn et al.   :  “,…such controls can be implemented in a way that provides additional security, for example, via communications with one or more security monitoring and control modules and/or by alerting one or more security management entities,…”,  para. [0018],     “DARS 150 can use these events in various ways, such as generated alerts,…”,  paras. [0069] – [0070]).   
                     
 	Regarding Claim 6, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 5, further comprising: disabling the wireless beacon device that is not in conformity with the event policy (Breaux et al.   :  “,…the networked beacon 110 determines whether the mobile device 102 is authorized to connect to the networked beacon 110. If not, then in block 1208, the networked beacon 110 returns an error,…”, Fig. 12, paras. [0086] – [0089];  Cannell et al.  :   “,…if a receiver has not sent a heartbeat to the gateway for a certain time interval (e.g., in the past hour, etc.), the receiver will show as offline.  The offline status indicates that either the receiver cannot connect to the gateway or Wi-Fi or that the receiver has been unplugged,…”,  Col. 23, lines 16 – 45;        and Quinn et al.  : “,…a determination made as to whether the policy/policies criteria are met in step 960. If the criteria in question are not met, an indication is made as to preventing the requested access in step 970. The process then concludes,…”, Fig. 9,  paras. [0133] – [0134]).

	Regarding Claim 7, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 1, further comprising: configuring the one or more wireless beacon devices to encrypt beacon telemetry transmissions based on the event policy (Breaux et al.   :   “,…a heat map that identifies a location of the users relative to one or more context domains 112 (e.g., different floors of a building). ,…”, Fig. 13, paras. [0090] – [0091], “,..If the mobile device is transmitting at very low power, then that means the cellular tower is nearby and the mobile device is not having to add more power into the transmitting antenna in order to maintain a communication link with the cell tower. However, if the mobile device is transmitting at a very high power, then that means the cellular tower is far away and the mobile device is amplifying its output to aid in maintaining a stable connection,…”, paras. [0120] – [0121], [0141];     Cannell et al.   :   “,…The service interface can define a health API and/or a reference API that provides definition for location events, time, firmware updates, system health, receiver configuration, etc. For example, a location event request can be formatted as a JSON object to include a beacon MAC address, UUID, RSSI, battery life (e.g., percentage of battery life remaining, battery value, etc.), timestamp (e.g., a time at which the beacon event was received, etc.), receiver MAC address, etc.,…”, Col. 22, lines 1 – 48;    and Quinn et al.  :   “,..a determination as to the available type(s) of location information in step 910. A determination is then made as to location information type(s) for applicable policy/policies in step 920. Matching location information type(s) are then selected in step 930,..”, Fig. 9, paras. [0133] – [0134]).

 	Regarding Claim 8, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 1, further comprising: obtaining a device policy indicating device capabilities of the one or more wireless beacon devices; obtaining a network policy indicating network operation parameters for the network; obtaining a user policy indicating how data from the one or more wireless beacon devices is to be used by a network user; and generating the event policy based on the device policy, the network policy, and the user policy (Breaux et al.  :    “,..the term "context" may include an environment, setting, or specific circumstances that surround an event, a sequence of events, or a collection of events,..”, “,..Context can also be identified by a third party through system integration in which an outside system is given the authority to determine and control the device context and policy to enforce. Context may also include attributes about an individual using a mobile device, such as age, job function, safety history, risk assessment, certification, security clearance, activity level, gait, heart rate, breathing rate, position,..”, paras. [0028] – [0029]; “,..computing environment 100 in which a mobile device is managed as a function of context-based policies is shown. Illustratively, the computing environment 100 includes a mobile device 102, one or more control devices 108, one or more networked beacons 110, and a management server,…”, Fig. 1, paras. [0030] – [0032]).

 	Regarding Claim 21, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 1, wherein generating the programming information for configuring the one or more wireless beacon devices includes generating the programming information based on a broadcast to be made determined by a beacon type defined in the event policy ( Breaux et al.   :   “,…it is possible to use more than one mobile device to record or detect information from various sensors: GPS, accelerometer, manometer, light detector, camera, etc. The information can then be collected and compared to one another--either locally or within the cloud--to help determine the relative location of the mobile devices within the cabin of the vehicle.,…”, paras. [0141] – [0143];    Cannell et al. :   “,…the monitored device 702-706 can transition to the operating state 810 (also referred to as a broadcasting state or broadcasting mode) 810 when operating normally according to its configuration.  The monitored device 702-706 can transition to the offline state 820 when the device 702-706 cannot find a network connection (e.g., to a gateway, Wi-Fi, to another device 702-706 via mesh network connection, etc.),…”, Fig. 8, Col. 24,  lines 15 – 43;      and Quinn et al.  :  “,…location update events can be generated automatically (e.g., at set time intervals), thereby also avoiding repeated location update events upon repeated minor changes in the user device's location ,…”,  “,…The system, or the relevant system component(s), retrieve(s) or "select(s)" the relevant policy instances based on the given key value, such as the combination of DeviceId and Client UUID, for the relevant policy index.  Upon retrieving or  selecting the relevant policy instances, the system can iterate over the retrieved/selected policy instances, update the current location of the user device with respect to each of those policy instances,…”, paras. [0118] – [0102]). 


 	Regarding Claim 9, Breaux et al. disclose an apparatus (Fig. 4, Fig. 6) comprising: 
 	a network interface that enables network communications; a processor (“,…one or more processors 402, a camera 404, the sensors 106, input/output (I/O) devices 408, a network circuitry 410, a memory 412, a global positioning system (GPS) 414, and a storage 416, each of which is interconnected via an interconnect bus 418,…”, processors,…”, “,…The operating system 418 may be embodied as software that manages hardware and software resources of the mobile device 102, e.g., by providing services for allowing interfacing between different resources, memory allocation, I/O functionality, and so on,…”, Fig. 4, paras. [0043] – [0049]; Fig. 6, paras. [0060] – [0063]); and a memory to store data and instructions executable by the processor (“,…The operating system 418 may be embodied as software that manages hardware and software resources of the mobile device 102, e.g., by providing services for allowing interfacing between different resources, memory allocation, I/O functionality, and so on,…”, Fig. 4, paras. [0043] – [0049]; Fig. 6, paras. [0060] – [0063]), wherein the processor is configured to execute the instructions to: 
 	 generate an event policy for controlling one or more wireless beacon devices in a network (“management server”, “context modeling service”, “,..the contextual data 614 may include correlations between user activity (e.g., application usage, geographic location of a mobile device 102, time of day) and policy data 120 that is applied to the user. The contextual data 614 includes data from mobile devices 102 (e.g., heart rate readings, digital security token usage, GNSS sensor data, camera data, biometric scanner data, third-party application usage, native application usage, network traffic and system logs, movement and location data, and obtainable data on or around the devices within a context domain 112,…”, Fig. 6, paras. [0059] – [0060], [0063] – [0064]”; Fig. 7, para. [0065]); 
 	detect an event in the network (“,…networked beacon 110 detects a connection request from a mobile device 102. The request may include various information, such as a device identifier associated with the mobile device 102 and device credentials (e.g., a login and password connection, an encryption key, etc.).,..”, Fig. 12, paras. [0086] – [0089]), Breaux et al. disclose implicitly the event relating to one or more of a change of a location or a battery power level of a wireless beacon device of the one or more wireless beacon devices (“,…determine whether the mobile device 102 is connected to a wireless network (e.g., a WIFI network) for a given location. If so determined, the context determination component 504 may recognize some level of context associated with the given location. The context determination component 504 may also register the mobile device 102 as present at the given location,..”, paras.[0052] – [0053]);  However, Breaux et al. do not disclose explicitly the event relating to one or more of a change of a location or a battery power level of a wireless beacon device of the one or more wireless beacon devices. 
 	Cannell et al. in the same and/or in a similar field of endeavor teach the event relating to one or more of a change of a location or a battery power level of a wireless beacon device of the one or more wireless beacon devices (‘,..generate an information message for a location server based on location information from the beacon message and status information based on the battery level for the device,..:, Abstract;    “,..The quality of location data provided by the real time location platform 500, 600 is dependent on the health of the devices deployed to receive sensory/location events,…”, Col. 7, lines 7 – 62; “,…processes a message received from the transmitter/receiver device 200. The message includes location information from a beacon 508, 510, as well as identification information for the device 200 and health information such as device 200 state/mode, battery life/health data, etc. At block 1204, battery information is extracted from the message to determine battery level for the device,…”, Fig. 12, Col. 27, lines 18 – 60; Fig. 13, Col. 28, lines 5 – 53);   	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Breaux et al. to include the features of  the event relating to one or more of a change of a location or a battery power level of a wireless beacon device of the one or more wireless beacon devices as taught by Cannell et al. in order to have motivation to do so for providing transmitter/receiver location devices, and, more particularly, to healthcare asset tracker apparatus and methods, as suggested by Cannell et al., see Col. 1, lines 6 – 8.
 	Breaux et al. further disclose when the event matches the event policy (“,..the networked beacon 110 validates the mobile device 102, e.g., based on the credentials provided in the connection request and on whether the mobile device 102 is included on a list of authorized devices (e.g., in the event that the networked beacon 110 is a private beacon),..”, Fig. 12, paras. [0087] – [0089]; Fig. 13, paras. [0090] – [0091]), generate programming information for configuring the one or more wireless beacon devices (“,..the networked beacon 110 validates the mobile device 102, e.g., based on the credentials provided in the connection request and on whether the mobile device 102 is included on a list of authorized devices (e.g., in the event that the networked beacon 110 is a private beacon),..”, Fig. 12, paras. [0087] – [0089]; Fig. 13, paras. [0090] – [0091]); the programming information indicating one or more functions to be performed by the one or more wireless beacon devices (“,..The processors 902 may be embodied as one or more processors, each processor being a type capable of performing the functions described herein,…”, Fig. 9, paras. [0073] – [0076]); and however, Breaux et al. and Cannell et al. do not explicitly disclose forward the programming information via one or more wireless access points to the one or more wireless beacon devices for configuring the one or more wireless beacon devices based on the programming information.
 	Quinn et al. in the same and/or in the similar field of endeavor teach forward the programming information via one or more wireless access points to the one or more wireless beacon devices for configuring the one or more wireless beacon devices based on the programming information (“,..the availability of a wireless connection between the devices, or determining whether the two devices are on the same wireless access point (WAP), ..”, paras. [0016], [0024] – [0025], [0118], Fig. 2; “,..Generated events can also include information such as, e.g., information associated with the security posture or reputation of the user and/or a user device, as well as the reputation of other components of the user device or of the system,…”, “,..the system may transmit information related to such update policy information to user devices in response to a pull request, or may push information related to such update policy information to user devices. In any of the scenarios covered herein, the information can be transmitted to the user device via a computer cookie, token, or other means of transmitting digital information between computing devices,…”, paras. [0068] – [0070], [0073] – [0074]). 	At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of Breaux et al. and Cannell et al. to include the features of forward the programming information via one or more wireless access points to the one or more wireless beacon devices for configuring the one or more wireless beacon devices based on the programming information as taught by Quinn et al. One of ordinary skill in the art would be motivated to do so for providing methods and systems for data protection that employ dynamic network and other information to control access to digital data assets (as suggested by Quinn et al., see para. [0015]).
 	
 	Regarding Claim 10, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 9, wherein the processor is configured to detect the event by detecting one or more of: the wireless beacon device entering the network; the wireless beacon device moving from a first zone of the network to a second zone of the network; the wireless beacon device removed from the network; and a battery power level of a wireless beacon device being less than a predetermined threshold (Breaux et al.   :   “,...In configuring a context domain 112, the networked beacons 110 can be classified as a public beacon or a private beacon. A public beacon may generally be accessible by any mobile device 102. A private beacon may be restricted to a subset of users, such as that of an organization,…”, “,…The control application 104 of a given mobile device 102 may, upon entering a given context domain 112, apply the associated policy. A management service (e.g., management service 116) may configure the policies and transmit the policies to mobile devices 102 entering a given context domain 112,…”, “,..for on-premise sites (e.g., a static zone such as a work zone, school zone, home zone, safe zone, etc.),…”, Fig. 1, Fig. 2, paras. [0034] – [0035];     Cannell et al.  :   “,..The Wi-Fi access point 612 helps relay locating information by presence (e.g., in the facility 502), zone (e.g., in a particular area of the facility 502), location (e.g., actual location), etc. The tag 618 and reader 610 can interact to provide location information in the hospital network 502 to the client location gateway 518a,…”, Fig. 6, Col. 19, lines 15 – 39,       “,…numerous events can be defined, and these events can be sent in response to a specified condition (e.g., device regaining network connectivity, e.g., device “,..    fully charged, device near charge depletion (e.g., below a threshold level, percentage, etc.), etc.) and/or on a time schedule that is configurable as part of the device profile….”, Fig. 7, Col. 21, lines 30 – 67;        Quinn et al.  :  “,..enforce a policy that takes into account location information at one or more levels of granularity,…”, paras. [0016], [0024] – [0025];    “,…location tracker module 171 collects location information and events from one or more of the modules of location tracking server,…”, paras. [0059] – [0060]).

 	Regarding Claim 11, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 9, wherein the processor is configured to execute the instructions to: obtain a first key and a first media access control address of a first wireless beacon device of the one or more wireless beacon devices;  obtain a connection request from a second wireless beacon device of the one or more wireless beacon devices, the second wireless beacon device being in communication with one of the one or more wireless access points, the connection request including a second media access control address of the second wireless beacon device; and  in response to determining that the second media access control address is same as the first media access control address, use the first key to generate a response for establishing a secured connection with the second wireless beacon device (Breaux et al.   :  “,…some context domains 112 may enable policies for mobile devices 102 executing the control application 104,…”, “,..the networked beacon 110 may scan for identifiers associated with such devices in the signal transmissions (e.g., a media access control (MAC) address, International Mobile Equipment Identity (IMEI) identifier, or some other uniquely identifiable signature associated with the device, such as a power spectral density, timing, etc.),…”, paras. [0036] – [0037], [0200], [0202] – [0203]; “,..The request may include various information, such as a device identifier associated with the mobile device 102 and device credentials (e.g., a login and password connection, an encryption key, etc.,…”, Fig. 12, paras. [0086] – [0089];  Cannell et al.   :   “,…The service interface can define a health API and/or a reference API that provides definition for location events, time, firmware updates, system health, receiver configuration, etc. For example, a location event request can be formatted as a JSON object to include a beacon MAC address, UUID, RSSI, battery life (e.g., percentage of battery life remaining, battery value, etc.), timestamp (e.g., a time at which the beacon event was received, etc.), receiver MAC address, etc.,…”, Col. 22, lines 1 – 48;   and     Quinn et al.  :   “,…secure agent identifies in step 720 one or more criteria that are to be evaluated by a policy (or policies) associated with the protected data asset. Although the specific criteria can vary by implementation, examples of some potential criteria are discussed throughout this disclosure (e.g., UserName, password, device type, DeviceID, UUID, physical location, network, current time, and so forth),…”, Fig. 7, paras. [0111] – [0112], “,..each location event can be indexed by a "DeviceId" or similar value, such as a network address (e.g., a media access control (MAC) layer address). In another embodiment, each location event can be indexed by a different value, such as a combination of a UserName and a DeviceId,…”, paras. [0116] – [0017]).

 	Regarding Claim 13, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 9, wherein the processor is configured to execute the instructions to: detect that a wireless beacon device of the one or more wireless beacon devices is not in conformity with the event policy; and in response to detecting that one of the one or more wireless beacon devices is not in conformity with the event policy, generate an alert (Breaux et al.   :  “,..The management service 116 may send notifications such as reminders and alerts to the messaging component 514 based on a current usage context,,…”, paras. [0056], [0125], [0162], [0222];      and Quinn et al.   :  “,…such controls can be implemented in a way that provides additional security, for example, via communications with one or more security monitoring and control modules and/or by alerting one or more security management entities,…”,  para. [0018],     “DARS 150 can use these events in various ways, such as generated alerts,…”,  paras. [0069] – [0070]).
 	
  	Regarding Claim 15, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 9,  wherein the processor is configured to execute the instructions to: configure the one or more wireless beacon devices to encrypt beacon telemetry transmissions based on an encryption field defined in the event policy (Breaux et al.   :   “,…a heat map that identifies a location of the users relative to one or more context domains 112 (e.g., different floors of a building). ,…”, Fig. 13, paras. [0090] – [0091], “,..If the mobile device is transmitting at very low power, then that means the cellular tower is nearby and the mobile device is not having to add more power into the transmitting antenna in order to maintain a communication link with the cell tower. However, if the mobile device is transmitting at a very high power, then that means the cellular tower is far away and the mobile device is amplifying its output to aid in maintaining a stable connection,…”, paras. [0120] – [0121], [0141];   Cannell et al.   :  “,..The service interface can define a health API and/or a reference API that provides definition for location events, time, firmware updates, system health, receiver configuration, etc. For example, a location event request can be formatted as a JSON object to include a beacon MAC address, UUID, RSSI, battery life (e.g., percentage of battery life remaining, battery value, etc.), timestamp (e.g., a time at which the beacon event was received, etc.), receiver MAC address, etc,…”,  Col. 22, 1 – 48;   and   Quinn et al.  :   “,..a determination as to the available type(s) of location information in step 910. A determination is then made as to location information type(s) for applicable policy/policies in step 920. Matching location information type(s) are then selected in step 930,..”, Fig. 9, paras. [0133] – [0134]).
 	
 	Regarding Claim 16, Breaux et al. disclose one or more non-transitory computer-readable storage media encoded with software comprising computer executable instructions which, when executed by a processor (“,..computer-readable storage medium storing instructions, which, when executed, perform an operation for managing mobile device usage based on context,..”, para. [0006], Fig. 4, Fig. 6), cause the processor to perform operations comprising: 
 	generating an event policy for controlling one or more wireless beacon devices in a network; 
 	detecting an event in the network, the event relating to one or more of a change of a location or a battery power level of a wireless beacon device of the one or more wireless beacon devices; 
 	determining whether the event matches the event policy; when the event matches the event policy, 
 	generating programming information for configuring the one or more wireless beacon devices, the programming information indicating one or more functions to be performed by the one or more wireless beacon devices; and 
 	forwarding the programming information via one or more wireless access points to the one or more wireless beacon devices for configuring the one or more wireless beacon devices based on the programming information.  
 	(The Claim subject matters in the main body of the Claim 16 are the same and/or are similar to the limitations in the main body of Claim 1 and/or in the main body of Claim 9, same rationale addressed in Claim 1 and /or in Claim 9 for rejection of under 35 U.S.C. 103 adapts for the rejection of Claim 16).

 	Regarding Claim 17, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 16,  wherein the instructions cause the processor to detect the event by detecting one or more of: the wireless beacon device entering the network; the wireless beacon device moving from a first zone of the network to a second zone of the network; the wireless beacon device removed from the network; and a battery power level of the wireless beacon device being less than a predetermined threshold (Breaux et al.   :   “,...In configuring a context domain 112, the networked beacons 110 can be classified as a public beacon or a private beacon. A public beacon may generally be accessible by any mobile device 102. A private beacon may be restricted to a subset of users, such as that of an organization,…”, “,…The control application 104 of a given mobile device 102 may, upon entering a given context domain 112, apply the associated policy. A management service (e.g., management service 116) may configure the policies and transmit the policies to mobile devices 102 entering a given context domain 112,…”, “,..for on-premise sites (e.g., a static zone such as a work zone, school zone, home zone, safe zone, etc.),…”, Fig. 1, Fig. 2, paras. [0034] – [0035];
    Cannell et al.  :   “,..The Wi-Fi access point 612 helps relay locating information by presence (e.g., in the facility 502), zone (e.g., in a particular area of the facility 502), location (e.g., actual location), etc. The tag 618 and reader 610 can interact to provide location information in the hospital network 502 to the client location gateway 518a,…”, Fig. 6, Col. 19, lines 15 – 39,       “,…numerous events can be defined, and these events can be sent in response to a specified condition (e.g., device regaining network connectivity, e.g., device “,..    fully charged, device near charge depletion (e.g., below a threshold level, percentage, etc.), etc.) and/or on a time schedule that is configurable as part of the device profile….”, Fig. 7, Col. 21, lines 30 – 67;        Quinn et al.  :  “,..enforce a policy that takes into account location information at one or more levels of granularity,…”, paras. [0016], [0024] – [0025];    “,…location tracker module 171 collects location information and events from one or more of the modules of location tracking server,…”, paras. [0059] – [0060]).

 	Regarding Claim 18, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 16, wherein the instructions further cause the processor to perform additional operations comprising:   obtaining a first key and a first media access control address of a first wireless beacon device of the one or more wireless beacon devices;  obtaining a connection request from a second wireless beacon device of the one or more wireless beacon devices, the second wireless beacon device being in communication with one of the one or more wireless access points, the connection request including a second media access control address of the second wireless beacon device; and in response to determining that the second media access control address is same as the first media access control address, using the first key to generate a response for establishing a secured connection with the second wireless beacon device (Breaux et al.   :  “,…some context domains 112 may enable policies for mobile devices 102 executing the control application 104,…”, “,..the networked beacon 110 may scan for identifiers associated with such devices in the signal transmissions (e.g., a media access control (MAC) address, International Mobile Equipment Identity (IMEI) identifier, or some other uniquely identifiable signature associated with the device, such as a power spectral density, timing, etc.),…”, paras. [0036] – [0037], [0200], [0202] – [0203]; “,..The request may include various information, such as a device identifier associated with the mobile device 102 and device credentials (e.g., a login and password connection, an encryption key, etc.,…”, Fig. 12, paras. [0086] – [0089];  Cannell et al.   :   “,…The service interface can define a health API and/or a reference API that provides definition for location events, time, firmware updates, system health, receiver configuration, etc. For example, a location event request can be formatted as a JSON object to include a beacon MAC address, UUID, RSSI, battery life (e.g., percentage of battery life remaining, battery value, etc.), timestamp (e.g., a time at which the beacon event was received, etc.), receiver MAC address, etc.,…”, Col. 22, lines 1 – 48;   and     Quinn et al.  :   “,…secure agent identifies in step 720 one or more criteria that are to be evaluated by a policy (or policies) associated with the protected data asset. Although the specific criteria can vary by implementation, examples of some potential criteria are discussed throughout this disclosure (e.g., UserName, password, device type, DeviceID, UUID, physical location, network, current time, and so forth),…”, Fig. 7, paras. [0111] – [0112], “,..each location event can be indexed by a "DeviceId" or similar value, such as a network address (e.g., a media access control (MAC) layer address). In another embodiment, each location event can be indexed by a different value, such as a combination of a UserName and a DeviceId,…”, paras. [0116] – [0017]).

 	Regarding Claim 20, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses the method of claim 16, wherein the instructions further cause the processor to perform additional operations comprising: detecting that the wireless beacon device of the one or more wireless beacon devices is not in conformity with the event policy (Breaux et al.   :  “,..The management service 116 may send notifications such as reminders and alerts to the messaging component 514 based on a current usage context,,…”, paras. [0056], [0125], [0162], [0222];      and Quinn et al.   :  “,…such controls can be implemented in a way that provides additional security, for example, via communications with one or more security monitoring and control modules and/or by alerting one or more security management entities,…”,  para. [0018],     “DARS 150 can use these events in various ways, such as generated alerts,…”,  paras. [0069] – [0070]); and in response to detecting that one of the one or more wireless beacon devices is not in conformity with the event policy, generating an alert or disabling the wireless beacon device that is not in conformity with the event policy (Breaux et al.   :  “,..The management service 116 may send notifications such as reminders and alerts to the messaging component 514 based on a current usage context,,…”, paras. [0056], [0125], [0162], [0222];   Cannell et al.  :   “,…provide APIs that allow devices (e.g., the device 200, etc.) installed at a location to communicate status information to the cloud 506 infrastructure to be processed to display reports, analytics, facilitate interaction for repair/update, etc., to drive notifications, alerts, maintenance, etc., for system health and ongoing system operation,…”,  Col. 20, lines 4 – 37;           and Quinn et al.   :  “,…such controls can be implemented in a way that provides additional security, for example, via communications with one or more security monitoring and control modules and/or by alerting one or more security management entities,…”,  para. [0018],     “DARS 150 can use these events in various ways, such as generated alerts,…”,  paras. [0069] – [0070]).                        

Claims 4, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Breaux et al. (US 20190182749 A1) in view of Cannell et al. (US 10488910 B1) and Quinn et al. (US 20170237747 A1) as applied to Claims 1, 9, 16  above, and further in view of Bakthavathsalu et al. (US 20110211511 A1).
 	Regarding Claims 4, 12, 19, the combined system of Breaux et al. and Cannell et al. and Quinn et al. discloses implicitly further comprising: obtaining battery information of at least first and second wireless beacon devices of the one or more wireless beacon devices located in a zone of the network, the battery information indicating that the first and second wireless beacon devices have a battery power greater than a predetermined threshold; configuring the first wireless beacon device to start chirping and the second wireless beacon device to stop chirping based on the programming information; obtaining updated battery information of the first and second wireless beacon devices, the updated battery information indicating that a battery power of the first wireless beacon device is less than the predetermined threshold; and configuring the first wireless beacon device to stop chirping and the second wireless beacon device to start chirping based on the programming information  (Breaux et al.   :   “,…If the mobile device is transmitting at very low power, then that means the cellular tower is nearby and the mobile device is not having to add more power into the transmitting antenna in order to maintain a communication link with the cell tower. However, if the mobile device is transmitting at a very high power, then that means the cellular tower is far away and the mobile device is amplifying its output to aid in maintaining a stable connection. The expected result for a mobile device being detected within the vehicle is that there will be a correlation between the power levels of the uplink and downlink bands.,..”, paras. [0120] – [0121], [0124] – [0126]).
 	Bakthavathsalu et al. in the same and/or in the similar field of endeavor teach obtaining battery information of at least first and second wireless beacon devices of the one or more wireless beacon devices located in a zone of the network, the battery information indicating that the first and second wireless beacon devices have a battery power greater than a predetermined threshold; configuring the first wireless beacon device to start chirping and the second wireless beacon device to stop chirping based on the programming information; obtaining updated battery information of the first and second wireless beacon devices, the updated battery information indicating that a battery power of the first wireless beacon device is less than the predetermined threshold; and configuring the first wireless beacon device to stop chirping and the second wireless beacon device to start chirping based on the programming information (“,…where the device is out of WLAN coverage, scanning is still performed which results in excessive consumption of battery power. This strongly affects both the battery life-time and talk-time otherwise possible. The amount of battery power used during this scanning period is directly proportional to the number of saved profiles and other factors, e.g., whether a saved profile is marked as "hidden" vs. "broadcast" SSID,…:, paras. [0047] – [0048]; “,..The transition from indoors to outdoors is detected by a deterioration in WLAN Received Signal Strength Indicator (RSSI) with an accompanying increase in cellular RSSI. Once the transition is detected, a loss of WLAN connectivity causes the device to start scanning WLAN networks with a decreasing frequency,…”, “,..RSSI value definitions are used in the graph of FIG. 4 to define the cellular/WLAN signal quality ratio levels as the mobile device moves between indoor (Zone B) and outdoor locations (Zone A). ,…”, Table 1, Fig. 4, paras. [0052] – [0063]); Fig. 6. Paras. [0070] – [0073]).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Breaux et al. and Cannell et al. and Quinn et al. to include the features of  obtaining battery information of at least first and second wireless beacon devices of the one or more wireless beacon devices located in a zone of the network, the battery information indicating that the first and second wireless beacon devices have a battery power greater than a predetermined threshold; configuring the first wireless beacon device to start chirping and the second wireless beacon device to stop chirping based on the programming information; obtaining updated battery information of the first and second wireless beacon devices, the updated battery information indicating that a battery power of the first wireless beacon device is less than the predetermined threshold; and configuring the first wireless beacon device to stop chirping and the second wireless beacon device to start chirping based on the programming information as taught by Bakthavathsalu et al. in order to have motivation to do so for providing a system and method for reducing WLAN power consumption on a mobile device using a cellular radio interface, as suggested by Bakthavathsalu et al., see para. [0001]. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <2Q21::03_17_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411